

115 HRES 663 IH: Urging the release of information regarding the September 11, 2001, terrorist attacks upon the United States.
U.S. House of Representatives
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 663IN THE HOUSE OF REPRESENTATIVESDecember 13, 2017Mr. Jones (for himself, Mr. Lynch, and Mr. Massie) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONUrging the release of information regarding the September 11, 2001, terrorist attacks upon the United States. 
Whereas tens of thousands of pages of documents relating to the terrorist attacks of September 11, 2001, remain classified by the Federal Government; Whereas the contents of these documents are necessary for a full public understanding of the events and circumstances surrounding the September 11, 2001, attacks upon the United States; 
Whereas the decision to maintain the classified status of many of these documents prevents the people of the United States from having access to information about the attacks, including the involvement of certain foreign governments; and Whereas the people of the United States and the families of the victims of the September 11, 2001, terrorist attacks deserve full and public disclosure of the events surrounding the attack: Now, therefore, be it 
That it is the sense of the House of Representatives that— (1)documents related to the events of September 11, 2001, should be declassified to the greatest extent possible; and 
(2)the survivors, the families of the victims, and the people of the United States deserve answers about the events and circumstances surrounding the September 11, 2001, attacks upon the United States. 